Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: Continuation filed May 25, 2021.
Claims 1-20 are pending in the case. Claims 1 and 15 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent No. 11,019,472. 

Instant Application No. 17/329,486
U.S. Patent No. 11,019,472
1. A method of programming access point name settings using a data connection setting application implemented on a wireless device, comprising: 

accessing, at the data connection setting application operating on the wireless device, specifications that comprise at least the access point name settings correlated to one or both of the wireless device and a wireless provider in response to at least one of the following: a SIM card has been replaced in the wireless device, the wireless device is powered on, or upon selection by a user; 
accessing wireless device settings from a memory of the wireless device using the data connection setting application operating on the wireless device, the wireless device settings comprising at least access point name settings; 

determining, using the data connection setting application operating on the wireless device, that the specifications and the accessed wireless device settings that comprise at least the access point name settings are not compatible by comparing the wireless device settings accessed to the specifications, the specifications being specific to the wireless device for a wireless network; 

generating, on a display of the wireless device using the data connection setting application operating on the wireless device, instructions to a user to change wireless device settings of the wireless device that comprise at least the access point name settings when the wireless device settings are not compatible; 

receiving in the wireless device new wireless device settings that comprise at least the access point name settings; 

receiving, at the data connection setting application operating on the wireless device, inputs from a user in response to the instructions on the display that comprises the new wireless device settings that comprise at least the access point name settings; 

configuring the wireless device with the data connection settings application operating on the wireless device with the new wireless device settings that comprise at least the access point name settings; and 
storing the new wireless device settings of the wireless device that comprise at least the access point name settings, 









wherein the inputs from a user include data associated with the access point name settings copied from a database of the data connection setting application operating on the wireless device.





1. A method of programming access point name settings using a data connection setting application operating on a wireless device, comprising: 

accessing, at the data connection setting application operating on the wireless device, specifications that comprise at least the access point name settings correlated to one or both of the wireless device and a wireless provider in response to at least one of the following: a SIM card has been replaced in the wireless device, the wireless device is powered on, or upon selection by a user; 
accessing wireless device settings from a memory of the wireless device using the data connection setting application operating on the wireless device, the wireless device settings comprising at least access point name settings; 

determining, using the data connection setting application operating on the wireless device, that the specifications and the accessed wireless device settings that comprise at least the access point name settings are not compatible by comparing the wireless device settings accessed to the specifications, the specifications being specific to the wireless device for a wireless network; 

generating, on a display of the wireless device using the data connection setting application operating on the wireless device, instructions to a user to change wireless device settings of the wireless device that comprise at least the access point name settings when the wireless device settings are not compatible; 

receiving in the wireless device new wireless device settings that comprise at least the access point name settings; 

receiving, at the data connection setting application operating on the wireless device, inputs from a user in response to the instructions on the display that comprises the new wireless device settings that comprise at least the access point name settings; 

configuring the wireless device with the data connection settings application operating on the wireless device with the new wireless device settings that comprise at least the access point name settings; 
storing the new wireless device settings of the wireless device that comprise at least the access point name settings; and 

executing, at the data connection setting application operating on the wireless device, a test protocol to verify the new wireless device settings that comprise at least the access point name settings allow porting of the wireless device to a network of the wireless provider, 

wherein the inputs from a user include data associated with the access point name settings copied from a database of the data connection setting application operating on the wireless device.


Claim 2 recites the same feature recited in Claim 4 of U.S. Patent No. 11,019,472.
Claim 3 recites the same feature recited in Claims 5 and 11 of U.S. Patent No. 11,019,472.
Claim 4 recites the same feature recited in Claim 6 of U.S. Patent No. 11,019,472.
Claim 5 recites the same feature recited in Claim 7 of U.S. Patent No. 11,019,472.
Claim 6 recites the same feature recited in Claim 2 of U.S. Patent No. 11,019,472.
Claim 7 recites the same feature recited in Claim 3 of U.S. Patent No. 11,019,472.
Claim 8 recites the same feature recited in Claim 8 of U.S. Patent No. 11,019,472.
Claim 9 recites the same feature recited in Claim 9 of U.S. Patent No. 11,019,472.
Claim 10 recites the same feature recited in Claim 10 of U.S. Patent No. 11,019,472.
Claim 11 recites the same feature recited in Claim 13 of U.S. Patent No. 11,019,472.
Claim 12 recites the same feature recited in Claim 16 of U.S. Patent No. 11,019,472.
Claim 13 recites the same feature recited in Claim 17 of U.S. Patent No. 11,019,472.
Claim 14 recites the same feature recited in Claim 18 of U.S. Patent No. 11,019,472.
Claims 15, 18 and 20 recite the same features recited in Claim 14 of U.S. Patent No. 11,019,472.
Claim 16 recites the same feature recited in Claim 15 of U.S. Patent No. 11,019,472.
Claim 17 recites the same feature recited in Claim 19 of U.S. Patent No. 11,019,472.
Claim 19 recites the same feature recited in Claim 18 of U.S. Patent No. 11,019,472.


Claims 1-20 would be allowable if double patenting rejection is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179